DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims filed 03/19/2019 have been entered and fully considered.  Claims 1-20 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the claim recites “receiving an anode slurry comprising a first set of bonding materials; placing the anode slurry on a current collector to form an anode; adding to the anode, materials from a first functional group, wherein the materials from the first functional group are configured to bond to the first set of bonding materials to orient particles within the anode into a vertical direction”.  As recited in claim 11, the anode is formed after placing the anode slurry on the current collector.  The next step (i.e. the adding to the anode) necessarily occurs after the placing due to the recitation of “the anode”.  However, the specification contains no description of how the first functional group is added after placing the anode slurry on the current collector so as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  See Fig. 3 and the accompanying description in paragraphs [0026]-[0028], wherein the anode slurry is functionalized at 310, the current collector is functionalized at 315, and the functionalized slurry is coated on the functionalized current collector.  No further components containing functional groups configured to bond to the first set of bonding materials to orient particles within the anode into a vertical direction are added.  Claims 12-20 depend from claim 11 and are rejected for the same reason.  For the purpose of compact prosecution, in this Office action the limitation will be treated broadly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2009-0126356 A (“Park” – machine translation cited herein).
Regarding claims 1, 3, 11, and 13, Park discloses a lithium secondary battery (Title; Abstract; pg. 2, ¶2) comprising an anode, a cathode, and a separator placed between the anode and the cathode (pg. 6, ¶4).  (It is noted that while the discussion in Park focuses on the self-assembled monolayer in the cathode, Park discloses the anode may comprise the self-assembled monolayer.  See pg. 4, ¶5.)  The anode comprises a current collector 4 (pg. 4, ¶5), an anode slurry (material of the anode is dispersed in a solvent; pg. 5, ¶5) (“the first set of bonding materials”) placed on the current collector, and a self-assembled monolayer comprising metal particles 2 and reactor 3, the self-assembled monolayer having a first functional group (pg. 4, ¶¶3-4, 6).  As illustrated in Fig. 1 and described in pg. 4, ¶¶3-4, 6, and 8-10, the self-assembled monolayer having first functional group is configured to bond to the active material layer and orients particles within the anode in a vertical direction.
Regarding claims 2 and 12, Park discloses the battery of claim 1 and the method of claim 11.  Park further discloses the entire surface of the current collector may be coated with the self-assembled monolayer (pg. 4, ¶12).
Regarding claims 5 and 15
Regarding claims 6-7 and 16-17, Park discloses the battery of claim 5 and the method of claim 15.  It is deemed that the lithium ions flowing from the cathode to the anode and the vertical conduction pathway as recited are inherent characteristics and/or properties of the specifically disclosed battery.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
In this case, the battery of Kwon contains the same self-assembled monolayer and vertical orientation as claimed.
Regarding claims 8 and 18
Regarding claims 9 and 19, Park discloses the battery of claim 3 and the method of claim 13.  Park further discloses the metal particles 2 of the self-assembled monolayer comprise gold (pg. 4, ¶4).
Regarding claims 10 and 20, Park discloses the battery of claim 1 and the method of claim 11.  Park further discloses the current collector comprises copper (pg. 4, ¶5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2009-0126356 A (“Park” – machine translation cited herein) in view of US 6,673,424 B1 (“Lindsay”).
Regarding claims 4 and 14, Park discloses the battery of claim 3 and the method of claim 13.  Park further discloses the reactor 3 of the self-assembled monolayer comprises a thiol (pg. 4, ¶3) and discloses that the self-assembled monolayer comprises organic material having a length (pg. 4, ¶¶10, 12).  Park is silent regarding the thiol being an alkanethiol.
Lindsay discloses a molecular electronic device comprising a well-ordered self-assembled monolayer 30 (Abstract; Figs. 1-4).  The self-assembled monolayer 30 is KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 2008-0095980 A is cited for disclosing a carbon nanotube coating layer 100 to which the electrode mixture 200 including the electrode active material is applied.  The carbon nanotube coating layer 100 comprises a reactor (b) 120 formed at an upper end of carbon nanotubes 110 and a reactor (a) 130 formed at the lower end of the carbon nanotubes. The reactor (b) is capable of bonding with the electrode active material and the reactor (a) is capable of bonding with the surface of current collector 300.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727